DETAILED ACTION
Election of Species
This application contains claims directed to the following patentably distinct species 

GROUP A: Trapping Device
Species AI: FIGs 1-5B, FIG 25 
Species AII: FIGs 15-16
Species AIII: FIG 21-24, Trap with a heated, vented housing and circuit board with resistive heating diodes and LEDs.
Species AIV: FIGs 28-29B, Trap with switch held into place by insert
The species are independent or distinct because each of the traps are alternative embodiments which demonstrate using different mechanical concepts and constructs in order to make the trap. For example, Species AII utilizes projections 740B to engage with 742B, which is not a requirement of AI, AIII, or AIV. Species AIV additionally demonstrates actuation of a switch when the device is fully assembled, which is not a requirement of species AI, AII, or AIII. Species AIII on the other hand as an interior housing which is vented and contains the heating elements, and has no switch actuated by the cartridge. The trapezoidal and vented housing is not a requirement of the other species. In addition, these species are not obvious variants of each other based on the current record.

GROUP B: Inserts
Species BI: FIGs 6A-6B, insert having a light source
Species BII: FIGs 7A-7B insert having a light source and reservoir
Species BIII: FIG 8 an insert without a frame, lights, or reservoir
The species are independent or distinct because these inserts each exhibit structures which are not a requirement on all of the inserts. Species BII requires a reservoir, which is not a 

GROUP C: Cartridges
Species CI: FIGs 9A-12, cartridge with reservoir
Species CII: FIGs 13A-13B, cartridge with a light device
Species CIII: FIG 14, cartridge with a shell and engagement pins 740 to be loaded into a base
The species are independent or distinct because each cartridge requires structures not required of other Species. For example. Species CIII requires engagement pins 740 on a lowermost side of the device, meant to engage with the base. Species CI and CII do not require these pins for attachment. Species CI utilizes a reservoir, while Species CII utilizes a circuit meant to engage with a light. Neither are requirements in the other, or in CIII. In addition, these species are not obvious variants of each other based on the current record.

GROUP D: Shell types
Species DI: FIGs 17-18, shell with associated base and reception portion for pins of the cartridge
Species DII: FIG 19-20, shell with 1cm interval drill holes
The species are independent or distinct because Species DI requires a base and reception portions for pins of the cartridge, while Species DII does not require these pins, and instead demonstrates a shell with 1cm interval drilled holes. In addition, these species are not obvious variants of each other based on the current record.

GROUP E: Tab types
Species EI: FIG 30; rectangular shaped tab
Species EII: FIG 31; rounded, oblong tab
Species EIII: FIG 32; triangular tab
Species EIV: FIG 33; asymmetric tab 
The species are independent or distinct because the shape of the tabs in each species is not a requirement of another species. As stated above, each Species EI-EIV use a different tab shape. In addition, these species are not obvious variants of each other based on the current record.

FIG 26A-27, trap and cartridge being put together, generic.

In an election, applicant must elect one species from each of groups A-E.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

As the restriction is of a complex nature, no phone call was made to the attorney. MPEP 812.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647